DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “the beamforming processing” which lacks sufficient antecedent basis.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “storing RF fames”. It is unclear if these are the RF frames which are included as part of the RF data or if the memory blocks are for storing any RF frames. For examination purposes, it has been interpreted to mean any RF frames, however, clarification is required. 

Claim 11 recites the limitation “a single RF frame”. It is unclear if this is the RF frame in the memory block or a different RF frame. For examination purposes, it has been interpreted to mean any RF frame, however, clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170000464 A1), hereinafter Chang in view of Hansen et al. (US 20130258805 A1), hereinafter Hansen.
Regarding claims 1 and 11,
	Chang discloses an ultrasound imaging system comprising: 
	A transducer array (at least fig. 1 (110) and corresponding disclosure in at least [0033]) including a plurality of transducer elements ([0034] which discloses transducer includes a few hundreds of 
	An ultrasound frontend (at least fig. 1 (120) and corresponding disclosure in at least [0035])  configured to digitally sample the reflected acoustic energy to generate radio frequency (RF) data ([0035] which discloses ultrasound frontend (120) converts the RF signal into a digital signal (i.e. digitally samples. Examiner notes the digital signal is considered radio frequency (RF) data since it is a signal converted from an RF signal); and 
	A processing apparatus (at least fig. 1 (120 and 130) and corresponding disclosure in at least [0033]) including:
		A central processing unit (CPU) (at least fig. 1 (130) and corresponding disclosure in at least [0035]. Examiner notes the host PC is interpreted as a central processing unit in its broadest reasonable interpretation) for receiving the RF data including RF frames ([0035] which discloses the digital signal is transmitted to the system memory of the host PC 130. [0034] which discloses the RF signal can be acquired in units of frame by using a plane wave);
		A first in/first out (FIFO) buffer (at least fig. 3 (FIFO buffer) and corresponding disclosure in at least [0046]) including a plurality of memory blocks for storing RF frames (at least fig. 3 (Ch1-ChN) and corresponding disclosure in at least [0042]. Examiner notes the channel buffers would be used for storing RF frames for forming images)
		And
		A graphics processing unit (GPU) (at least fig. 5 (520) and corresponding disclosure in at least [0050]) for reading the RF frames from the plurality of memory blocks of the FIFO buffer and 

 	While Chang teaches a block in the system memory to be divided is composed of one or more frames [0063], it is unclear if the memory blocks of the FIFO are equal to the size of a single RF frame. 
	Nonetheless, Hansen, in a similar field of endeavor involving ultrasound images, teaches wherein beamformed low-resolution images (such as in fig. 4 (415, 425, and 435)) are stored in a number of buffers, the number being equal to the total number of low resolution images. In other words the number of buffers is equal to the number of images (i.e. RF frames) and thus each buffer would be the size of a single image (i.e. RF frame)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang to include memory blocks as taught by Hansen in order to provide an individual buffer for each plane wave image. Such a modification would allow the GPU to perform processing on each frame accordingly. 

Examiner notes the system of claim 1 would perform the method of claim 11 with steps corresponding to the functions cited for the system.

Regarding claims 2 and 12,
Chang, as modified, teaches the elements of claim 1 as previously stated. Chang further teaches further comprising a display (at least fig. 1 (140) and corresponding disclosure in at least [0032]) for displaying.

Nonetheless, Hansen further teaches a display for displaying a reconstructed image of a region of interest ([0065] which discloses compounded high-resolution images are displayed on a display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang, as currently modified, to include displaying the reconstructed image as taught by Hansen in order to allow a user to visualize the image of the region of interest for diagnostic purposes. 

Regarding claims 3 and 13,
Chang, as modified, teaches the elements of claim 1 as previously stated. Chang further teaches wherein reconstructing the image includes post-processing ([0044] which discloses the front-end unit may carry out pre-processing such as low-frequency filtering, anti-aliasing filtering, etc. and [0054] which discloses the GPU is for processing the channel data. Examiner notes that any processing performed by the GPU is considered post-processing as it occurs after the processing performed by the front end unit)
It is unclear if reconstructing the image includes envelope detection and compounding. 
Nonetheless, Hansen further teaches wherein reconstructing an image includes envelope detection (at least fig. 4 (445-453) and corresponding disclosure in at least [0116]) and compounding (at least fig. 4 (454-457) and corresponding disclosure in at least [0117]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang, as currently modified, to include envelop detection and compounding as taught by Hansen in order to generate a high-resolution image with suppressed speckle 

Regarding claim 4,
Chang, as modified, teaches the elements of claim 1 as previously stated. Chang further teaches wherein a number of the plurality of memory blocks (at least 5 memory blocks are depicted in fig. 3) of the FIFO buffer is greater than or equal to (t2+t3)/t1, where t1 is the time that the CPU receives one RF frame, t2 is the time that the GPU reads one RF frame, and t3 is the time that the GPU performs post-processing ([0044] which discloses the front-end unit may carry out pre-processing such as low-frequency filtering, anti-aliasing filtering, etc. and [0054] which discloses the GPU is for processing the channel data. Examiner notes that any processing performed by the GPU is considered post-processing as it occurs after the processing performed by the front end unit)
Hansen further teaches a buffer (i.e. memory block) for each low-resolution image/frame which would result in at least 9 memory blocks according to fig. 4. 
Examiner notes that the number the plurality of memory blocks (i.e. at least 5 of Chang or 9 of Hansen) would be greater than or equal to the (t2+t3)/t1 in certain instances such as when t1 is 3.33 milliseconds, t2 is around 2 ms and t3 is around 6 ms as evidenced by applicant’s specification in [0057].
Chang fails to explicitly teach wherein the GPU performs envelope detection and compounding. 
Nonetheless, Hansen further teaches wherein reconstructing an image includes envelope detection (at least fig. 4 (445-453) and corresponding disclosure in at least [0116]) and compounding (at least fig. 4 (454-457) and corresponding disclosure in at least [0117]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang, as currently modified, to include envelop detection and compounding as taught by Hansen in order to generate a high-resolution image with suppressed speckle 

Regarding claims 5 and 15,
Chang further teaches wherein the CPU receives the RF frames and the GPU reads the RF frames, in a parallel manner ([0007] which discloses the front-end unit and the GPU are capable of accessing the page-locked area simultaneously and [0017] which discloses data transmission and data processing are performed simultaneously in an overlapped manner. Examiner notes the simultaneous accessing of the front end unit and GPU is considered a parallel manner)
Regarding claims 6 and 16,
Chang further teaches wherein the number of the plurality of transducer elements is 128 ([0034] which discloses transducer includes a few hundreds of transducer elements (e.g. 128))

Regarding claim 7 and 17,
Chang further teaches wherein the acoustic energy is transmitted in plane waveform ([0034] which discloses the RF signal can be acquired in units of frame by using a plane wave)

Regarding claim 9,
Chang further teaches wherein the GPU reads a single memory block of the FIFO buffer (Examiner notes the GPU would read all memory blocks including a single memory block) to process one RF frame (Examiner notes in the modified system when the memory block is the size of the RF frame as taught by Hansen, reading a single memory block would process one RF frame).

Regarding claims 10 and 19,
Chang, as modified, teaches the elements of claims 1 and 17 as previously stated. Chang further teaches wherein the GPU performs beamforming processing in a parallel manner ([0059] which discloses the GPU is used to perform digital beamforming wherein the respective steps are divided into a plurality of sub-processes which can be processed at the same time (i.e. in a parallel manner))
Chang fails to explicitly teach wherein the GPU performs beamforming processing by delay-and-sum operations.
Hansen further teaches performing beamforming processing by delay-and-sum operations ([0010] which discloses first and second low-resolution images may be created by using a conventional delay and sum beamformer). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang, as currently modified to include delay-and-sum operations as taught by Hansen in order to provide a complex beamformed image accordingly (Hansen [0068]). Such a modification amounts to merely a simple substitution of one known beamforming method for another rendering the claim obvious (MPEP 2143). 

Regarding claim 14,
Chang, as modified, teaches the elements of claim 1 as previously stated. Chang further teaches wherein a number of the plurality of memory blocks (at least 5 memory blocks are depicted in fig. 3) of the FIFO buffer is greater than or equal to (t2+t3)/t1, where t1 is the time that the CPU receives one RF frame, t2 is the time that the GPU reads one RF frame, and t3 is the time that the GPU reconstructs the image ([0044] which discloses the front-end unit may carry out pre-processing such as low-frequency filtering, anti-aliasing filtering, etc. and [0054] which discloses the GPU is for processing the channel 
Hansen further teaches a buffer (i.e. memory block) for each low-resolution image/frame which would result in at least 9 memory blocks according to fig. 4. 
Examiner notes that the number the plurality of memory blocks (i.e. at least 5 of Chang or 9 of Hansen) would be greater than or equal to the (t2+t3)/t1 in certain instances such as when t1 is 3.33 milliseconds, t2 is around 2 ms and t3 is around 6 ms as evidenced by applicant’s specification in [0057].

Regarding claim 20,
Chang further teaches further comprising performing beamforming process on the RF frame by the GPU ([0070] which discloses the GPU is controlled to execute at least one sub-process (i.e. digital beamforming) by accessing the first area of the system memory. Examiner notes when plane waves are used the data includes RF Frames)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Hansen as applied to claims 7 and 17 above, and further in view of Wagner (US 20100063397 A1).
Regarding claims 8 and 18,
Chang, as modified, teaches the elements of claims 7 and 17 as previously stated. 
Chang fails to explicitly teach wherein the plane waveform has 11 steering angles. 
Wagner, in a similar field of endeavor involving ultrasound imaging, teaches transmitting a plane wave having 8 or more different angles ([0068]. Examiner notes a plane wave having 8 or more different angles would include 11 steering angles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793          
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793